Per Curiam:
The act of May 11, 1881 (P. L. 20), answers most of the assignments of the plaintiff in error; for by that act, if any use is to be made of the application, there must be a correct copy thereof “as signed by the applicant” attached to the policy. No such copy appearing in this case, the alleged copy appended to the policy, not conforming to the requirements of the act, was properly rejected.
The remaining assignments relating to the proofs of loss cannot be sustained, for there was such evidence of waiver as to require its submission to the jury.
The judgment is affirmed.